Title: To Thomas Jefferson from Pierre Charles L’Enfant, 26 February 1792
From: L’Enfant, Pierre Charles
To: Jefferson, Thomas


          
            Sir
            Philadelphia 26th February 1792
          
          I received your favour of the 22nd Instant. The sentiments as therein expressed I have attentively considered, nor can I discover any Idea calculated to accommodate those dissentions which so unfortunately have invaded the Interests of the Federal City. I am well aware sir that the Season for preparing for the operations of the ensuing Summer, if any are intended has far advanced, indeed the time in which I conceive they ought to have been in readiness, past. You well Know my wished for arrangments tended in a great Measure to that object, consequently the fault cannot be mine, as my every exertion to accomplish it, was impeded by the Commissioners; The Circumstances attending these inconveniences, have afforded me much anxiety, solicitous as I always have been for the interest of that City. At the Same time I acknowledge that I am not a little Surprized to find that a doubt has arisen in the Mind of yourself or the President of the uncertainty of my wishes to continue my Services There. The Motives by which I have been actuated, during the time I have been engaged in it, the continual exertions I have made in its promotion the arrangment for this purpose which I lately handed to the president indeed every Step I have taken, cannot but evince most Strongly how solicitously concerned I am in the Success of it, and with what regret I should relinquish it.
          My desires to conform to the Judgment and Wishes of the president, have really been ardent, and I trust my Actions have always manifested those desires most incontrovertably, nor am I conscious in  a Single instance to have had any other Motive than an implicit conformity to his Will. Under these impressions at the most early period of the Work, no attention or politeness as a Gentleman has been wanting in me to attain the Confidence and secure the Friendship of the Commissioners,—I courted it—I sincerely wished it, knowing that without a perfect good understanding between them, and myself, whatever exertions I should make would prove fruitless, and embracing in my mind the immensity of the Business to be undertaken, evinced to me the necessity that I should be disengaged from every Concern, and be devoted wholly to forming and carrying into execution a plan in which I promised myself every Support from them, trusting they felt a similar interest in the propriety and Success of the Undertaking, and that they would therefore freely have relied upon me in all Matters relating to my professional Character, and requested from me all the information and assistance in my power to aid them in the performance of their share of the Business, which in Men so little versed in the Minutiae of such operations would have been judicious and might in propriety have been done, without descending from that pride of office which I am mortified to be obliged to say it has been their chief object to gratify, seeing that supercilious Conduct, and haughty Superiority which it is well known they soon assumed toward me forced me no longer to act, but in Defiance of them. This indeed has afforded me in an especial Manner much Concern Knowing that the President had always entertained a different opinion of their dispositions, and delicately situated as I was, put it out of my power to assure him that his expectations of these Gentlemen adhering to their protestations to him as they respected his repeated injunctions to them, to acquisce in an support every measure I might suggest or pursue, consistent to a true sense of what was proper and just, were erroneous, as on the contrary though apparently acknowledging themselves obliged to me for affording necessary information, on receiving it have uniformly acted in opposition thereto in every instance, and appear rather to have endeavored to obtain that Knowledge from me the more effectually to defeat my intentions—being too well convinced, after the repeated trials I have made that the temper of the Commissioners individually, will ever in spite of all arrangment that can be made (under the present circumstance of the Law, induce them to oppose me merely to teize and torment, their vanity becoming daily most evidently incited to this, justifies every apprehension of the Contest being renewed with acrimony, and assures me that the inquietude I feel must continue to the end to impede the Business, which will oblige me to renounce the pursuit of that fame, which the Success of the undertaking must procure,  rather than engage to conduct it under a System which would I am fully Satisfied not only crush its growth, but make me appear the principal cause in the destruction of it.
          It was not my view in this address to question the Discretion, good sence or Zeal of the Commissioners. Of the Extent of the Former as they respect a competent Knowledge of the duties incumbent upon them, as well as the activity and ardour, with which these duties have been performed; the President as well as yourself upon an impartial review of their proceedings must surely be quite sensible. Of that unbiassed Zeal on which you seem to place confidence, I only observe, that if it is, or ever has been great, the Methods, they have from time to time taken to testify it, are strange ones, and such as few zealous persons in any cause, impressed with a due Sence of their duty have ever pursued: seeing however there is much Stress laid upon the propriety of their Conduct, and the Motives by which this Conduct has been inspired, lays me under the necessity in justification of my own feelings to enumerate some instances that occurred in the Course of the Work in which they have in my opinion been rather deficient, and such as the President himself will recollect.—In the First instance then you must remember what difficulties were encountered to obtain ground proportional to the plan then under Consideration of the President and how greatly these difficulties were augmented by the non-concurrence of the Commissioners in any Step I had taken to that effect—also the unwearied efforts made by them to cause some alteration in the plan since approved by him, all which evinces in them a greater concern to favour individual Interest, than attention to secure the public good. This disposition has been particularly manifested in the Business of the Boundary line of the City which they ordered to be run contrary to all reason, and before the President himself had determined upon the extent of that line, for which he waited the result of operations I was then engaged in. They even endeavoured to conceal from me this Measure, directing Mr. Ellicott to proceed according to their own Ideas: the Consequence of this imprudent act was a general opposition to deed the land granted the public, every individual justly conceiving they had as much right to partiality as Mr. Notley Young, whose interest it seemed to be the sole object of the Commissioners thereby to benefit. The difference with Mr. Stoddert originated from this Source alone, by leaving out of that line his Spring, which it was intended to include, and became a forcible argument to that Gentleman to obtain his Wish, to the evident disfiguration of the plan—when afterward anxiously desirous to afford immediate advantage to the City by giving to the George town people  every incitement to extend their improvements across Rock-Creek I after much persuasion actually prevailed upon Mr. Robert Peter to commence with the Public, by wharfing that part of the Harbour belonging to him, and doubtless would have induced him to undertake the whole work, upon terms advantageous to the public: this Idea the Commissioners rejected and that without enquiring into the propriety of the Measure, conceiving that such improvement would be destructive or injurious to the Carrollsburg interest, which in fact it would evidently have promoted, the intent being to have given a Start to Water Street, leading round the point across Funks Town, to the grand Canal—This object of the Canal which seemed at first to have met their Concurrence, they prevented from being began as it ought to have been the last Season, disregardless of the Benefit that would ensue to the City, in an easy transportation to the various parts of it, and inattentive to every weighty argument to forward that object, under the influence, and intimidated now, by the George town opposition to that Measure, as injurious to the rapid improvement of that place. Thus wavering between the discordent Interests of Carrollsburg, and George town it cannot be wondered at that my attempts for the advancement of the general Good failed with them. They had opposed, as I before observed the proposal which Mr. Peter at my desire intimated in a letter to the President, and which consequently fell through. Not discouraged however by this, I was induced to make another attempt to obtain a Bridge across Rock Creek. The Commissioners again not only slighted this design, but actually encouraged an opposition to it; finally I ventured to propose terms by which a Certain quantity of Ground in george town was ceded for this purpose to me in behalf of the public on the 12th of October last, and upon the same terms that the proprietors in the City had deeded their lands. Constantly misled by the allurement of parties, or through jealousy of all Measures not originating with them, with a temperament little adicted to Business they could in no instance do any thing advancive to the real Interest of the Establishment always mistaking the jarring Concern of party to the Interest of the Whole, involving themselves in Contention and disputes, so incompatible to the Interest of the Main object. If conscious of their own inability, they rested upon the judgment and exertions of others, they at the same time appeared determined to check and oppose every Measure, the Success of which could reflect no honour upon themselves—and in their endeavours to this effected so far as to create dissention with the Principals concerned in the execution, and encourage Mutiny among the people.
          Admitting however their Confined Ideas of the extensive work on  hand to be a Kind of an apology for the injudicious Manner in which the Business as hitherto Stated has been conducted, yet are there some Circumstances to be considered, that I conceive would fall more immediately under their Notice than an interference in my professional Concerns and which will evince most clearly how wonderfully deficient they have been in the prosecution of every part of their duty—such as Contracts, supplies of provisions &ca. and the arrangment of the Finances.—With respect to the former, the agreement with Mr. Fendall for rough Stone, and the Contract for Pitch pine Logs, upon an investigation of these the only ones that I believe have been made, you will find that in one instance they gave no public notice of their intention, and privately closed the Contract, allowing a greater price far, than what was afterward offered by others to furnish it for. In the Contract for logs it is well Known they not only neglected in the advertisement to specify a time to close all proposals, but actually gave considerably more, than they could have been supplied at according to proposal by a letter I handed to them. In another Instance Mr. Notley Young was directed to erect Barracks, without any agreement as to the expence attending them, the amount of course amounted to almost twice the Sum, for which with the hands then in employment we could have built them. Those now about to be erected by their order will cost £7.10 which is still more extravagant, and by what I of late understand are to be placed in a Situation, from which there will be an immediate necessity to remove them. Their inattention to a regular and œconomical Method to obtain the necessary Supplies, and the uncertain Mode of procuring Money, which with a little attention they might easily have obviated, are facts so evident as to need no Comment.
          The only purchase of any Magnitude was that of the Stone Quarry. For full information of the Manner in which this Business was conducted, I refer you to the enclosed letter, that I wrote to Mr. Brent upon particular application from his Brother here, a Copy of which has been forwarded by me to George Town.
          About this time Mr. Cabot was employed to go to the Eastward, and a Sum of Money for this purpose allowed him, without even the Shadow of power to engage either Men Materials, or Provisions. Mr. C. in a letter to me laments that this want of proper authority has been really injurious to the Cause, by impressing the Minds of People with Ideas of that want of System, and confidence, which so vague an Embassy testifies.
          As the foregoing includes all the principal pursuits of the Commissioners since the first of the Establishment, it is needless, and would  be inconsistent to tire your Patience, in viewing a detail of all the trifling transactions in which they have been engaged at their different Meetings—all which have been managed in a Manner similar to those I mention. It may not however be amiss here to observe, that the Commissioners appear to place much confidence in the Errors, which (they are desirous to believe,) I committed in taking down Mr. Carrolls house, and in the Circumstance of Mr. Youngs happening, and doubtless wish to take advantage of them; as the Incidents attendant upon the former of these transactions particularly, are lengthy, it cannot with propriety be discussed here, nor indeed do I conceive it necessary inasmuch as the Papers relative to my Justification in the Business, are in the possession of the President, and which you doubtless have seen. If it is argued that I proceeded to the destruction of that Building, in opposition to an injunction from the High Court of Chancery, or orders from the Board of Commissioners, I can safely say, that I never saw the Injunction. It never was served upon me, nor did I ever receive an order from the Commissioners upon the Subject and with equal Confidence can I assure you that I never told Mr. Carroll, as has been reported, that the destruction of his house was necessary to save that of Mr. Notley Young, only endeavoring (as my letter to him will prove) to convince him (Mr. Carroll) that the removal of that Street was absolutely inadmissible, as it would not only positively destroy the Plan of the City, but might endanger the house of Mr. Young, in changing the position of the various Streets dependent upon that one; and I can further assure you that the Street which now strikes Mr. Young’s house is totally unconnected; with that which occasioned the demolition of Mr. Carroll’s and consequently can afford no just ground of Complaint to either of those Gentlemen.
          It is also unnecessary to enter upon the Subject which has lately engaged our attention in the City; my letters, and the Papers I have handed to the President containing so full and accurate a Statement of those Proceedings, for which every dispassionate, impartial observer, must very cordially condemn them. The imprisonment of Mr. Roberdeau for acting under my orders, and without even a suspicion of their design was highly injudicious, and Rash, seeing that I cannot but be involved with him in the Trespass, by which it was occasioned, and upon the Tryal, which will come on in a few days, I shall be obliged publicly to expose these transactions in my own Justification, to their dishonour, and to the evident disadvantage of the General Cause.
          This spirit of opposition and thirst for power has been extended from me individually to the Executive Branch of the Government of  the State of Maryland, in obtaining a Law, penned by themselves, which will not answer the purposes for which it ought to have been intended, in some parts it is positively unconstitutional, and a direct infringment of the prerogative of the Governour and Council of that State. The Consequence of this design is, that there are now two Offices of Record, open for the City at George town, the one under a Commission from the State of Maryland, the other under an appointment of the Commissioner by virtue of the aforesaid Law; in this and every appointment of those now employed in the City, it surely is most perceptible, that the principal object with them has been merely to provide for Friends.
          Although I am unwilling to place Confidence in the artful insidious insinuation of an Intention to render an Arrangment so difficult as to discourage and deter me from pursuing the Business, yet am I inclined to believe that some such intention has been excited, well assured that the Contemptible ambition of some Men, who doubtless are not wanting in assiduity or address to take every advantage, would be gratified to engage under the Commissioner’s direction in the Execution of the plan now finished, and which may appear to them easily accomplished. Little Inclined to contend with those Rivals and too well aware of the fallacy of such an Inference, which must be manifest to every impartial Man, I rest satisfied that the president will consider on the Extent of the work to accomplish, that he sees, that erecting houses for the Accommodation of Government, is not the only object, nay not so important an one, as the encouragment to prepare buildings at those principal points, in the speedy settlement of which depends the rapid increase of the City, and which requires more than the Servile attendance of Men unconcerned in the issue of their labors who would rest their fortune on the long continuance of the Work, while the prosperity of the Undertaking depends upon that Spirit of enterprize by which all improvments must be made, and that prudential Manner by which the Sale of lots, and all establishments both public and private shall be conducted.
          Whatever may be thought of the advantages to be derived from the natural and local Situations of that Spot determined for the Federal City, as well as from the various Interests that one day may center there yet in so early a Stage of its growth, and placed as it is remote from the populous part of the union, they are but Ideal, seen as it were at a distance, of course imperfectly, which will be drawn nearer, and substantiated exactly in the Ratio, that exertions in pursuit of the operations necessary to accomplish the plan adopted are made, nor must it be expected, that any thing short of what I proposed will  answer that purpose, or warrant Success. To change a Wilderness into a City, to erect and beautify Buildings &ca. to that degree of perfection, necessary to receive the Seat of Government of so extensive an Empire, in the short period of time that remains to effect these objects is an undertaking vast as it is Novel, and reflecting that all this is to be done under the many disadvantages’ of opposing interests which must long continue to foment Contention among the various Branches of the Union—The only expedient is to conciliate, and interest the Minds of all Ranks of People of the propriety of the Pursuit by engaging the national Fame in its Success, evincing in its progress that utility and Splendor, capable of rendering the Establishment unrivalled in greatness by all those now existing, by holding out forcible inducements to all Ranks of People. These Ideas more than once have I suggested to the Consideration of the President, and as I become more conversant with the peculiar circumstances of the Country, daily are they more forcibly impressed upon my Mind, and as my Enquiries on the Subject have not been limited to the narrow Compass of the Territory allotted to the Federal Jurisdiction but extended to the most distant part of the Country with which the Potomak is, or may become connected, so have they evinced to me that the inconveniencies which may be urged in opposition to the Success of the undertaking far counterbalance the advantages alledged in its support. Impressed so strongly as I was in the most early Stage of the Business with these sentiments, induced me to doubt the Eligibility of the intended Establishment and would have dissuaded me from taking any concern in it, had it not been that while I feared a disappointment ultimately in the object in view, I was too fully sensible of the importance of its success to the Interest of the Union, and could not but feel myself deeply concerned in promoting that end, which I knew it was the earnest wish of the President to effect.
          The difficulties then contemplated served only to create in me a desire of surmounting them, at the same time pointed out to me the propriety of that Steady impartial Conduct which until this moment I have endeavoured to pursue, fully Satisfied that in the delineation of a plan which the only chance I saw to make it answer, was to confine it to the local Situations of the various parts of the ground, that by taking advantage of the Beauties of Nature, the improvement might become attractive, it would have been impossible for me to have met the concurrence of all concerned in the Partition of those improvments but desirous not to injure any of them, and the better to accomplish the grand object, at the same time foreseeing the Consequences of petit Contention among the parties, I resolved stedfastly to  proceed, unimpeded by them and disregardless of Clamour, and Cavils, which I trusted would subside after a progress in the work, would testify that my every Step and operation, were impartially directed to spread through and over all the Spacious surface of their various property, a proportionate equality of Advantage, in the end to enrich them, while it procured resources sufficient to accomplish completely the undertaking. Thus actuated by the purest principles, and apprehending the Mischief that would arise from an interference in Matters which I conceived could not be generally understood induced me to those Exertions I made to obtain a Concession of Territory of greater extent than that which had at first been granted, or considered, and afterwards forced me in executing the plan to bear down all opposition regardless of whatever ill consequences might ensue to myself, in withstanding alone, the assailment of presumptuous Contenders, convinced that I could expect no Support from the Commissioners; altho’ it was their duty and ought to have been their chief care, to help the Business of the Public in lieu of courting the trifling interest of Individuals.
          That none of their exertions have been influenced by the advancement of the Business, but that their every Step has been determined through partial Concern, prejudice, or an unfriendly disposition to all the measures I could suggest is I hope too well evidenced to leave you in any doubt but that all my opposition to them, and the determination I have taken no longer to act in Subjection to their Will and Caprice, is influenced by the purest principles and warmest good wishes to the full attainment of the main object, and you will doubtless consider that although from the Confidence which I flatter myself the President has placed in me I would be induced to endeavour to accommodate all Matters with the Commissioners, yet those Gentlemen by their general Conduct toward me, and the length to which they have carried Matters in the late instance places this out of my power, and renders it in the highest Manner inconsistent for me to enter into any arrangment with them.—If therefore the Law absolutely requires without any equivocation that my continuance shall depend upon an appointment from the Commissioners, I cannot, nor would I upon any Consideration submit myself to it.—I have the honour to be &c. &c.
        